ITEMID: 001-108358
LANGUAGEISOCODE: ENG
RESPONDENT: AUT
BRANCH: ADMISSIBILITY
DATE: 2011
DOCNAME: BARNIC v. AUSTRIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Elisabeth Steiner;Erik Møse;Julia Laffranque;Khanlar Hajiyev;Linos-Alexandre Sicilianos;Mirjana Lazarova Trajkovska
TEXT: The applicant, Mr Predrag Barnic, is a Serbian national who was born in 1977 and lives in Vienna. His application was lodged on 24 September 2010. He was represented before the Court by Mr T. Neugschwendtner, a lawyer practising in Vienna. The Austrian Government (“the Government”) were represented by their Agent, Ambassador H. Tichy, Head of the International Law Department at the Federal Ministry for European and International Affairs. The Government of the Republic of Serbia were given notice of the application, and they informed the Court on 21 December 2010 that they would not exercise their right to intervene in the present case.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant came to Austria in February 2006. On 14 December 2006 he was taken into custody on suspicion of drug trafficking.
On 7 September 2007 an Austrian court convicted the applicant of offences under the Drugs Act (Suchtmittelgesetz) and of attempted use of forged documents, and sentenced him to three years’ imprisonment.
It appears that on 7 November 2007 an exclusion order of unlimited duration (unbefristetes Rückkehrverbot) was issued against the applicant.
In October 2007 the Serbian Ministry of Justice requested the applicant’s extradition to Serbia for the execution of two sentences - one from March 2003 for a robbery, and another from November 2003 for severe bodily harm - and for further criminal proceedings against him on the basis of an indictment of 30 October 2002 issued by the District Public Prosecutor’s office in S. relating to charges of dealing in illegal drugs.
On 24 January 2008 the Vienna Regional Criminal Court (Landesgericht für Strafsachen) declared the extradition unlawful.
On the basis of country reports from the asylum file (see below), which included a report by the United Kingdom Home Office (Operational Guidance Note, Republic of Serbia including Kosovo, dated February 2007), a report by the German Federal Foreign Office (Report on asylum issues regarding Serbia and Montenegro without Kosovo, dated February 2006) and by the United States Department of State (Serbia and Montenegro, Country Reports on Human Rights Practices 2005, dated March 2006), the Regional Criminal Court found that whereas the human rights situation in Serbia had substantially improved since 2005, ill-treatment by the police could not be ruled out - in particular in prisons and during pre-trial detention. Furthermore, investigations into such ill-treatment were slow and ineffective. It also noted that statements made under duress and torture were still accepted as evidence in court proceedings.
From the medical reports submitted during the asylum proceedings the court found it credible that the applicant had suffered ill-treatment by the police in Serbia in 2002. The documentation showed that the applicant had been treated for months for new and acute injuries he had received during police questioning. He still bore two 10-cm-long scars on his right knee, 40-cm-long scars on his right and left thigh and a 15-cm-long scar on his left lower leg, which were consistent with his version of what had happened. Furthermore, the applicant’s complaints of ill-treatment had only been dealt with in Serbia after a long delay, and the proceedings had finally been discontinued. Lastly, the Serbian Ministry of Justice had not commented on the events described by the applicant, although it had been explicitly requested to do so by the court.
Thus, the Regional Criminal Court found that even though the general conditions for extradition had been met, the applicant had been subjected to ill-treatment by the police during his detention in Serbia in 2002 and would continue to be at risk of such treatment. Thus, an extradition would constitute a violation not only of Article 3, but also of the guarantees of Article 6 of the Convention.
On 1 June 2007 the applicant lodged a request for asylum.
He claimed that he had been severely ill-treated and tortured by Serbian police in 2002 in order to obtain his confession to a robbery he had not committed. He had been arrested and taken to another village, where he had been tortured for six hours by police officers. He had been shot in the leg, beaten and suffered a spinal injury. Owing to severe bleeding, he was then taken to hospital. He was kept in custody for eight months.
In March 2003 the applicant was convicted and sentenced to four years’ imprisonment. On account of his poor health he was released on the day of his conviction. He subsequently underwent surgery. In May 2003 he was again taken into custody for a further eight months. He was released in February 2004.
The applicant stated that he had encountered continuing problems with the chief of police in his home town of S., from the year 2000 onwards, when he had refused to pay for protection for one of his companies. With regard to the events in 2002, the applicant had lodged a complaint of ill-treatment with the public prosecutor and the Helsinki Committee for Human Rights. The applicant then tried to continue living in his home town in Serbia, but maintained that he had been continually harassed by the police, and had finally left in November 2005 and travelled to Austria via Croatia and Italy. He claimed that he would be subjected to ill-treatment should he be returned to Serbia.
On 11 July 2007 the Federal Asylum Authority (Bundesasylamt) refused the applicant’s asylum request and ordered his expulsion to Serbia. It found that an isolated incident of ill-treatment by the police did not suffice to establish a substantiated risk of persecution or ill-treatment as required for an asylum claim to be successful. In that context it referred to the period the applicant had stayed in Serbia after the attack, the time that had elapsed in Austria before he had lodged a request for asylum there, and the time which had elapsed since the event itself. On the basis of country reports about Serbia it considered that there was no longer any real risk of systematic and manifest ill-treatment by police in Serbia.
The applicant lodged an appeal against that decision.
On 9 December 2009 the Asylum Court (Asylgerichtshof) dismissed the applicant’s appeal in the asylum proceedings.
It noted that according to the information obtained from the Austrian Embassy in Serbia, the chief of the police force in S., M.K., had been removed (“abgelöst”) from his post in 2006 and apparently was now working as a lawyer. It further found that the applicant’s statement about the events in Serbia in 2002 whilst he was in police custody and detention were credible, but concluded that owing to the time which had elapsed since the events and the general improvement of the security situation in Serbia the applicant was no longer at risk of ill-treatment.
With regard to the general human rights situation in Serbia, the Asylum Court referred to reports by the European Commission (Serbia and Montenegro, 2005 Progress Report, dated 9 November 2005, and Serbia, Progress Report 2007, dated November 2007) and to two reports by the United States State Department (Serbia and Montenegro, Country Report on Human Rights Practices 2005 and 2007, dated March 2006 and 2008, respectively). It cited a report by the German Federal Foreign Office that noted a decrease in systematic police violence since 2000. However, especially in general and police detention, human rights violations could not be excluded, although they were directed not against political adversaries, but against criminal suspects. In some of those cases police officers had been suspended from active duty, and in a number of cases Serbian courts had awarded damages to victims of ill-treatment (Report on asylum issues regarding Serbia and Montenegro, dated August 2008). On the basis of the report of the Council of Europe Commissioner for Human Rights, Thomas Hammerberg, on his visit to Serbia in October 2008 (dated March 2009), the Asylum Court referred to the introduction of a legal framework for complaint procedures in cases of alleged police assault. Lastly, the Asylum Court stated that the length of time which had passed between the events in 2002 and the asylum proceedings had led to the dismissal of the asylum request.
With regard to the decision of the Vienna Regional Criminal Court to declare the extradition unlawful, it found that after almost two more years following that decision the situation in Serbia had further improved. Individual cases of police brutality could not change the overall picture of a much better security situation. It referred again to the country reports on which it had based its evaluation and noted that a Secretariat for Internal Affairs at the Ministry for Interior Affairs, and commissions in every region had been introduced to deal with complaints against the police. Lastly, the Asylum Court observed that it was not bound by the decision of the Vienna Regional Criminal Court.
The applicant lodged a complaint against that decision with the Constitutional Court (Verfassungsgerichtshof). On 22 February 2010 the Constitutional Court refused to deal with the applicant’s complaint. That decision was served on the applicant’s counsel on 24 March 2010.
On 24 September 2010 the applicant lodged the present application with the Court and requested that an interim measure be granted. On 5 October 2010 the Court requested the Austrian Government to stay the applicant’s expulsion to Serbia until further notice, pursuant to Rule 39 of the Rules of the Court.
The Council of Europe Commissioner for Human Rights visited Serbia from 13 to 17 October 2008 for an assessment of the overall human rights situation, and published his report on that visit on 11 March 2009 (CommDH(2009)8). With regard to ill-treatment by the police, he found that various sources had indicated that police ill-treatment had decreased in Serbia since the European Committee on the Prevention of Torture had visited in 2004. While it now appeared that allegations of police violence were the exception rather than the rule, police violence had not yet been completely eradicated. NGOs and representatives from the legal community had pointed out that many people still failed to report incidents of violence for fear of retaliation by the police (paragraph 66).
An Internal Control Sector had been established as a separate department within the Ministry of the Interior by the new police act in 2005 to deal with complaints regarding police misconduct. Furthermore, police misconduct was monitored by special commissions established in each of the twenty-seven regions of the Republic. These commissions consisted of three members, namely a police officer, a representative of the Sector and a local citizen. From 2003 until 2007, the Sector had opened 150 formal investigations against police officers, compared with 350 in 2008 alone. In the Commissioner’s opinion, the police complaints mechanism was still in its infancy, and its impact in practice could not yet be gauged (see paragraphs 71-74).
The European Committee on the Prevention of Torture (“CPT”) visited Serbia from 19 to 29 November 2007 and published its report on 14 January 2009 (CPT/Inf(2009)1). It stated that the number of allegations of ill-treatment by the police heard by the CPT’s delegation in the course of the 2007 visit was lower, and the ill-treatment alleged less severe, than during the first of the Committee’s periodic visits, in 2004. However, the delegation did receive a number of allegations of physical ill-treatment (consisting of punches, kicks, blows with a truncheon, blows with a thick book or with a wet, rolled newspaper, and handcuffing to fixed objects in a hyperextended position) during questioning by police officers, with the aim of obtaining confessions or other information (see paragraph 13).
The CPT welcomed the legislative and other measures taken to combat ill-treatment by the police. However, it concluded from the information gathered throughout its visit that continued determined action was needed to combat ill-treatment by the police (paragraph 16). It recommended the systematic and ongoing training of the police, independent agents to investigate any complaints of misconduct, the introduction of procedural rules for judges and prosecutors dealing with complaints of ill-treatment by the police, and thorough record-keeping of medical examinations of newly-arrived remand prisoners (pages 15 et seq.).
The Serbia 2010 Progress Report of the European Commission (Com(2010)660), published on 9 November 2010 within the framework of the Enlargement Strategy 2010-2011, noted with regard to civil and political rights that there had been only a small amount of progress in further improving the prevention of torture, ill-treatment and the fight against impunity. Police detention procedures were of great concern, as well as the lack of any internal and independent external oversight mechanisms. Additional efforts aimed at preventing any further cases of torture and ill-treatment were needed. The Deputy Ombudsman in charge of the protection of people deprived of their liberty was operational but still not fully effective (see page 13). The report concluded by stating that overall, the constitutional framework providing for respect for civil and political rights was largely in place. However, full implementation and enforcement remained to be ensured. Further action by the authorities in combating violence of all types was needed (page 14).
In 2009 the Helsinki Committee for Human Rights in Serbia published its Annual Report, Serbia 2008: Human Rights, Democracy and Violence. In its concluding remarks in the chapter titled “Police: Dynamics without radical change”, the Committee stated that during 2008 no further significant steps for reform had been taken with regard to the police in Serbia; that the adoption of a new police act, which was required for the continuation of reforms, had not been announced; that the police still very often abused their authority, and that there were numerous cases of police torture, especially in the interior of Serbia (see page 201).
In its report for the year 2009, published in 2010, the Helsinki Committee for Human Rights in Serbia acknowledged that the Ministry of the Interior of the Republic of Serbia had achieved outstanding results and that it could be stated that 2009 had been the most successful year for the Serbian police since 2000. However, in the context of police work there were still many abuse cases involving police officers. Furthermore, the Ministry of Internal Affairs was withholding information of public importance and police work was not sufficiently transparent. It emphasised that future reform efforts would require the training of police personnel, especially with regard to human rights standards (pages 95-96).
In its annual report for 2010, published in 2011, the Helsinki Committee for Human Rights in Serbia concluded its chapter on the police by stating that although the number of criminal offences and abuses committed by police officers had been significantly lower compared to recent years, it was still very high. The fact that the number of criminal offences with elements of violence committed by police officers was about 15% higher gave rise to particular concern. The report emphasised that the continuation of reforms and the positive trends in 2010 would give rise to expectations that the Serbian police would be able to provide full security to all citizens of Serbia in the forthcoming period (page 222).
